Case 18-12591-amc          Doc 44    Filed 10/12/18 Entered 10/12/18 16:15:08            Desc Main
                                     Document     Page 1 of 3


                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                                       Bankruptcy No. 18-12591-amc

 KELLY A. BORHAM,                                   Chapter 13
                Debtor,
                                                    Document No.
 FIFTH THIRD BANK,
                 Movant,
        v.

 KELLY A. BORHAM
 WILLIAM C. MILLER, Ch. 13 Trustee,
 Respondents.

                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          AND NOW, comes Movant, Fifth Third Bank, by and through its undersigned counsel,

Bernstein-Burkley, P.C., and files this Motion for Relief from the Automatic Stay (the

“Motion”), representing as follows:

          The Parties

          1.     Respondent, Kelly A Borham, (“Debtor”), is an adult individuals with a place of

residence located at 4 Nassau Boulevard, Prospect Park, PA 19076.

          2.     William C. Miller, is the duly appointed Chapter 13 Trustee and is currently

acting in such capacity.

          Jurisdiction and Venue

          3.     This matter is a core proceeding and this Court has jurisdiction pursuant to 28

U.S.C. § 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Movant seeks relief

pursuant to 11 U.S.C. § 362(d) and FRBP 4001 and 9014.



          Factual Background
Case 18-12591-amc        Doc 44     Filed 10/12/18 Entered 10/12/18 16:15:08             Desc Main
                                    Document     Page 2 of 3


        4.      On or about 4/18/2018, Debtor filed a voluntary petition for relief pursuant to

Chapter 13 of the Bankruptcy Code.

        5.      On or about (5/24/2013), Debtor purchased a 2012 Mitsubishi Outlander utiltiy

4D GT 3.0L V6, VIN# JA4JS4AX4CU001399, pursuant to a Retail Installment Contract (the

“Contract”) with the Movant, a true and correct copy of which is attached hereto as Exhibit A.

        6.      Movant has a secured interest in the 2012 Mitsubishi Outlander utiltiy 4D GT

3.0L V6, VIN# JA4JS4AX4CU001399, as evidenced by the Certificate of Title attached hereto

as Exhibit B.

        7.      The Contract requires monthly payments of $308.84, which amounts are due on

or before the 8th of each month.

        8.      As of the date of this Motion, Debtor were in default of their payment obligations

to Movant in the amount of $1,235.36. Debtor is currently due for the payment due on

07/08/2018.

        9.      Debtor’s Chapter 13 Plan states that payments to Movant will be made outside the

Plan.

        10.     The gross balance due on the Contract is $4,970.00.

        11.     The N.A.D.A value for the 2012 Mitsubishi Outlander utiltiy 4D GT 3.0L V6,

VIN# JA4JS4AX4CU001399 is $8,962.50. A true and correct copy of a printout showing that

value is attached hereto as Exhibit C. Therefore there is minimal equity in the collateral, the

Debtor is still responsible for making monthly payments to Movant.

        12.     Movant is entitled to relief from the automatic stay for cause, including the lack

of adequate protection, because Debtor has failed to make post-petition payments to Movant. 11

U.S.C. §362(d)(1).
Case 18-12591-amc        Doc 44    Filed 10/12/18 Entered 10/12/18 16:15:08             Desc Main
                                   Document     Page 3 of 3


       WHEREFORE, Movant, Fifth Third Bank, respectfully requests that this Honorable Court

enter an Order, pursuant to 11 U.S.C. § 362(d), granting Movant relief from stay with respect to the

2012 Mitsubishi Outlander utiltiy 4D GT 3.0L V6, VIN# JA4JS4AX4CU001399.


                                                     Respectfully submitted,

                                                     BERNSTEIN-BURKLEY, P.C.


                                                     By: /s/ Keri P. Ebeck
                                                     Keri P. Ebeck, Esq.
                                                     PA I.D. # 91298
                                                     kebeck@bernsteinlaw.com
                                                     Suite 2200, Gulf Tower
                                                     Pittsburgh, PA 15219
                                                     Phone (412) 456-8112
                                                     Fax: (412) 456-8135

                                                     Counsel for Fifth Third Bank

Dated: October 12, 2018
